Citation Nr: 9908188	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
fracture of T10, T11 and T12, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	David W. McGhee, an attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active service from July 1975 to July 1979.  

The appeal arises from a rating decision dated in May 1993 in 
which the Regional Office (RO) denied service connection for 
an acquired psychiatric disorder and an increased evaluation 
for residuals of fracture of T10, T11 and T12.  The veteran 
subsequently perfected an appeal of that decision.  In 
September 1997, the Board of Veterans' Appeals (Board) denied 
service connection for an acquired psychiatric disorder and 
remanded the issue regarding evaluation of the residuals of 
fracture of T10, T11 and T12 for additional development.  

In July 1998, the veteran presented a claim for entitlement 
to service connection for cervical spine injuries.  In 
February 1991, an unappealed rating decision denied service 
connection for a cervical spine disorder secondary to the 
service-connected thoracic spine disability.  The veteran 
presented a petition to reopen his claim regarding service 
connection for a neck disability in June 1992; and the RO 
sent him a letter denying such claim in August 1992.  The 
veteran subsequently filed a notice of disagreement, and the 
RO issued a statement of the case in September 1992.  
However, a timely substantive appeal was not received.  Under 
the circumstances, the Board refers the issue of whether new 
and material evidence has been received to reopen the claim 
for entitlement to service connection for a neck disability 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The residuals of fracture of T10, T11 and T12 are 
productive of no more than slight limitation of motion and 
slight functional impairment due to pain.  






CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of fracture of T10, T11 and T12 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5285, 5291 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's increased rating claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the Department of Veterans Affairs 
(VA) has met its duty to assist in developing the facts 
pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The history of the service-connected thoracic spine 
disability may be briefly described.  In service, the veteran 
sustained fracture of T10, T11 and T12 in a motorcycle 
accident.  In a rating decision dated in March 1980, the RO 
granted service connection for fracture of T10, T11 and T12 
and assigned a 10 percent evaluation for that disability 
under Diagnostic Code 5285 of the VA Schedule of Rating 
Disabilities, effective in July 1979.  38 C.F.R. Part 4.  In 
March 1982, the RO reduced the rating assigned for the 
thoracic spine disability from 10 percent to a noncompensable 
evaluation, effective in June 1982, and evaluated that 
disability under the provisions of Diagnostic Code 5291.  In 
an August 1990 rating decision, the RO granted a 10 percent 
evaluation for the disability of the thoracic spine under the 
provisions of Diagnostic Code 5285, effective in March 1990.  

Residuals of fracture of the vertebrae are evaluated under 
Diagnostic Code 5285.  When there is cord involvement, the 
veteran is bedridden, or he requires long leg braces, a 100 
percent evaluation is warranted.  When there is no cord 
involvement and abnormal mobility requiring a neck brace 
(jury mast), a 60 percent evaluation is warranted.  In other 
cases, rate in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  The Board notes that, both under ankylosis 
and limited motion, ratings should not be assigned for more 
than one segment by reason of involvement of only the first 
or last vertebrae of an adjacent segment.  38 C.F.R. Part 4.  

The veteran asserts that his service-connected thoracic 
disability should be rated 20 percent disabling.  He contends 
that X-rays reveal he has a demonstrable deformity of the 
vertebral body.  Review of the rating decisions and the 
statement of the case dated in July 1973 show that the 
veteran's thoracic spine disability is currently evaluated as 
10 percent under Diagnostic Code 5285 on the basis of 
deformity of the thoracic spine.  38 C.F.R. Part 4.  

The veteran also contends that his service-connected thoracic 
spine disability is productive of moderate limitation of 
motion.  Therefore, the Board will consider whether a 
separate rating is warranted for limitation of motion of the 
thoracic spine.  Limitation of motion of the dorsal or 
thoracic spine is evaluated under Diagnostic Code 5291.  
Slight limitation of motion warrants a noncompensable 
evaluation and moderate or severe limitation of motion 
warrants a 10 percent evaluation.  38 C.F.R. Part 4.  The 
Board also notes that, under Diagnostic Code 5003, limitation 
of motion may be confirmed by swelling, muscle spasm and 
satisfactory evidence of painful motion.  

The veteran was afforded a VA examination in April 1993, at 
which he complained of constant pain of the thoracic spine 
and reported taking Valium three to four times a day with 
moderate relief.  He also complained of increased pain with 
all activities and weather changes.  While examination of the 
thoracic spine revealed tenderness to palpation at the T10 
though T12 level in the midline, significantly, the examiner 
described the reminder of the thoracic spine examination as 
normal.  

In June 1993, Ramon E. Lopez, M.D., a private physician 
examined the veteran.  That examination revealed tenderness 
in the thoracolumbar region and mild paravertebral muscle 
spasm.  At another examination performed by B. Eliot Cole, 
M.D., a private physician, later in June 1993, the veteran 
described pain in his midback as "pinching, pulling and 
stretching."  

A VA hospital discharge summary dated from September to 
October 1993 shows that the veteran was admitted with chronic 
back and neck pain.  However, physical examination revealed 
that his back had good range of motion in all planes without 
pain and no muscle spasm.  There was, however, decreased 
range of motion of the neck, and the examiner attributed 
decreased muscle spasm on the right side to a injury of the 
cervical spine, which is not service-connected.  The veteran 
was also hospitalized at the VA medical facility in December 
1992 and from January to February 1993 and his complaints 
included back pain.  However, the records pertaining to the 
hospitalizations do not include any pertinent examination 
findings which tend to support the increased rating claim.  
Moreover, in December 1992, the veteran complained of pain 
all over his back, especially low back pain and neck pain; 
and the Board notes that the veteran is not service-connected 
for disabilities of the lumbar spine and cervical spine.  

The veteran underwent another VA examination in December 
1997.  According to the report of that examination, the 
veteran had retired due to difficulties in his low back and 
neck.  He also complained of pain in his central back, and he 
indicated T12 to S1.  On examination, the thoracic spine was 
palpated and percussed vigorously and no localized area of 
pain was present.  The veteran's pain in the thoracic area 
was located in the upper right parascapular area.  The 
examiner related that he did not believe that the veteran's 
main functional loss was due to pain, but that he was 
restricted because of his spasticity in the right upper and 
lower extremities; and there was an impression of spatic 
hemiplegia, right, exact etiology undetermined.  

Additionally, the claims file was not available for review at 
the time of the December 1997 VA examination; however, the 
examining physician was able to review the claims file 
approximately a week later and wrote an addendum to the 
examination report.  According to the examiner:

It should be noted that palpation of the 
thoracic spine was negative and that the 
spinal column as a unit moved well with 
acceptable ranges of motion.  These 
ranges were active ranges and passive 
ranges since the active ones would not be 
of practical value particularly when 
testing the thoracic spine.  I was unable 
to detect any limitation of function in 
the thoracic spine.  The motion of the 
thoracic spine is the central part of a 
long lever arm, the most mobile segments 
are the cervical and lumbar area[s] and 
in the ranges of motion the thoracic 
spine acts in tandem.  It was felt the 
thoracic spine showed good mobility in 
this patient.  I was unable to detect 
weakened movement, pain, or 
incoordination.  I do not feel, after 
evaluating this patient, that the 
thoracic spine would give rise from the 
previous described injury to points of 
pain, weakened movement, fatigability or 
incoordination as a result of the trauma 
that the patient experienced in 1979.  
Repeated use of the thoracic spine, in my 
opinion, should be functional.  

The VA physician also related that he had reviewed the 
reports from Dr. Cole and Dr. Lopez.  The VA examiner also 
reported that he was unable to elicit pain in the thoracic 
spine.  The examiner also noted medical evidence from the 
claims file regarding the presence and absence of a fracture 
of the thoracic spine.  He added that the veteran's chart did 
not suggest a prolonged hospitalization or immobility, use of 
cast or use of brace which suggested to him "minimal bone 
mass result of trauma" and he expressed his opinion that the 
veteran had achieved a functional result from the injury.  

The Board also notes that the medical evidence within the 
time period pertinent to the current claim for an increased 
rating shows that most of the veteran's complaints and the 
examination findings pertain to his cervical spine and/or 
lumbar spine rather than his thoracic spine.  

In light of the above examination findings regarding 
limitation of motion of the thoracic spine, which was 
described as good, and the findings of no functional 
limitation of the thoracic spine, the Board finds that the 
preponderance of the evidence is against finding that the 
residuals of fracture of T10, T11 and T12  are productive of 
more than slight limitation of motion, the criteria for a 
compensable rating under Diagnostic Code 5291.  Furthermore, 
while the veteran has complained of pain in the thoracic 
area, along with pain in his neck and low back, and he and 
his spouse testified in May 1994 as to the severity of his 
pain, the more probative evidence in determining the effects 
of such pain on function, the opinions of physicians who have 
examined the veteran, is against finding that a compensable 
rating is warranted for functional impairment due to pain.  
There is probative evidence of tenderness and one finding of 
muscle spasm; however, the April 1993 VA examiner described 
examination of thoracic spine, except for tenderness, as 
normal.  Additionally, the December 1997 VA examiner 
attributed the veteran's main functional loss to spasticity 
in his right upper and lower extremities, rather than pain; 
and that physician reported that he was unable to detect any 
limitation of function in the thoracic spine.  Therefore, the 
Board finds that the residuals of fracture of T10, T11 and 
T12 are productive of no more than slight functional 
impairment due to pain.  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
Part 4, Diagnostic Code 5291.  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that the 
Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for residuals of 
fracture of T10, T11 and T12.  


ORDER

The appeal is denied.  



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


- 8 -


